
	
		I
		112th CONGRESS
		1st Session
		H. R. 2270
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Ms. Ros-Lehtinen
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 1605A of title 28, United States Code,
		  to provide that the statute of limitations must be raised as an affirmative
		  defense.
	
	
		1.Statute of limitations in
			 certain civil actionsSection
			 1605A(b) of title 28, United States Code, is amended by adding at the end the
			 following flush sentence:
			
				The
				limitations period provided in this subsection is an affirmative defense that
				is waived if it is not timely raised in a responsive
				pleading..
		2.Effective
			 dateThe amendment made by
			 section 1 applies to any case that is pending on, or is brought on or after,
			 the date of the enactment of this Act.
		
